DETAILED ACTION
1. Claims 1-13 are pending. Claims 1-13 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
3. Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Republic of Korea on 9/23/2020 and 11/12/2020. It is noted, however, that applicant has not filed a certified copy of the KR10-2020-0123030, KR10-2020-0151081, and KR10-2020-0151009 applications as required by 37 CFR 1.55.

Information Disclosure Statement
4. The information disclosure statement (IDS) submitted on 06/29/2021 are in compliance with
the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by
the examiner. The initialed and dated copy of Applicants’ IDS form 1449 is attached to this instant
Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5. Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-13 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
	
	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

	The limitations and steps described in Claim 1 are for a work chat room comprising: a work chat room processing part which processes a plurality of work chat rooms set up 5for each piece of work, each of the work chat rooms being implemented through a message thread comprised of a task object message designating a task owner and a task assignee and a non-task object message (Receiving and Analyzing Information; observation and evaluation, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); a task object processing part which registers a task object in the task object message by work chat room in a task object (Analyzing Information; evaluation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); 10a work progress status processing part which creates work progress status summary information based on current context information by searching the task object (Transmitting and Analyzing Information; observation and evaluation, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); and a work processing part which, upon occurrence of a user interaction, provides the current context information to the work progress status processing part, receives the work progress status summary information, and includes the work progress status summary information for each 15status of work progress in a work chat room list or a task object list (Receiving and Analyzing Information; observation and evaluation, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of evaluation and judgement and observation for the limitation in the mind for the purposes of Commercial Interactions and Organizing Human Activity. That is, other than processing apparatus and database nothing in the claim elements preclude the step from practically being performed or read into the mind for the purposes of Mental Process and Organizing Human Activity with commercial interactions with business relations. For example, work chat room processing which processes a plurality of work chat rooms set up for each piece of work and being implemented through a message thread comprised of a task object message encompasses what a technical manager does to send messages to other employees working on a project. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation and judgement and observation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. As described above, these process recite limitations for commercial interactions with business relations, a “Method of Organizing Human Activity”.
This judicial exception is not integrated into a practical application. For example, the claim recites the additional elements of processing apparatus and database. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps for receiving and transmitting information are insignificant extra-solution activity as this is receiving and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification writes:
The present disclosure can be embodied as a computer-readable code on a computer-6readable recording medium, and the computer-readable recording medium includes all kinds of recording devices for storing data, which can be read by a computer system. Examples of the computer-readable recording medium include ROM, RAM, CD-ROM, magnetic tape, floppy disk, optical data storage device, and the like. In addition, the computer-readable recording5 medium may be distributed over network-connected computer systems so that computer readable codes can be stored and executed in a distributed manner. (page 6-7)

Which shows that this is a generic system being utilized for this process, such as a computer system as described above with no detail as to how this is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and transmitting steps for messaging that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the database, nor the receiving and transmitting steps for messaging as above, are anything other than generic, and the MPEP Section 2106.05(d) indicates that mere receipt and transmitting of data for messaging is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claims 13 also contain the identified abstract ideas above, with no more additional elements which are highly generalized as per the applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent Claims 2-12 also contain the identified abstract ideas which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1-13 are ineligible.
	For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

6. Software Per Se-  Claims 1-12, drawn to a system defined merely by software, or terms synonymous with software or files, represents functional descriptive material (e.g. data structures or software) per se. Such material is considered non-statutory when claimed without appropriate corresponding structure. Here, in the broadest reasonable interpretation consistent with the specification, the applicant's elements of processing apparatus and database encompasses functions that can be executed entirely as software per se. Programs do not recite a structure, and in the broadest reasonable interpretation can be software which is used for controlling hardware as the specification does not specify this. As currently written, the claimed system lacks structure, and thus is non-statutory

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 2017/0289073 to Crusson (hereinafter referred to as “Crusson”) in view of US publication number 2014/0244329 to Urban (hereinafter referred to as “Urban”).

(A) As per claims 1/13, Crusson teaches a work chat room processing apparatus comprising: a work chat room processing part which processes a plurality of work chat rooms set up 5for each piece of work, each of the work chat rooms being implemented through a message thread comprised of a task object message designating a task owner and a task assignee and a non-task object message (Crusson: [a “function” or work chat processing “computing device” or apparatus comprising a work chat room processing “device” or part which processes a plurality of work chat rooms set up for each piece of “function” or work each piece chat rooms being implemented through a message 0081 “diagram” or  thread comprised of a 0030 a task “item” or object message designating a task 0246 owner 0098 and task “user” or assignee 0246 and non-task object message 0071]); 
a task object database processing part which a task object in the task object message by work chat room in a task object database (Crusson: [a task “item” or object 0246 database 0090 processing part which 0106 a task “item” or object message 0246 by work chat rooms 0081 in a task “item” or object 0246 database 0090]); 
10a work progress status processing part which creates work progress status summary information based on current context information by searching the task object database (Crusson: [a “incident” or work status 0119 progress 0131 which creates incident” or work status 0119 progress 0131 status summary information 0075 based on current context information 0072 by searching the task object database 0149]); 
and a work processing part which, upon occurrence of a user interaction, provides the current context information to the work progress status processing part, receives the work progress status summary information, and includes the work progress status summary information for each 15status of work progress in a work chat room list or a task object list (Crusson: [a “function” or work processing “device” or part which upon occurrence of a “client” or user interaction 0081 provides the current context information to the “project” or work 0072 progress 0131 status summary information 0075 for each status of “project” of work progress 0072 in a “function” or work chat room 0081 list 0087 or task “item” or object 0246 list 0087])
Although Crusson teaches work chat room functions, it does not explicitly teach registering a process.
Urban teaches:
The registering of a process (Urban: [the registering of a process 0075])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the work chat room functions of Crusson with registering of a process of Urban as they are analogous art along with the current invention which solve problems with work chat room functions, and the combination would lead to an improved system of the work chat room functions of businesses which would improve the efficacy of communication of businesses as taught in [0083] of Urban.

(B) As per claim 2, Crusson teaches the work chat room processing apparatus, wherein the task object database processing part determines work chat room for the work chat rooms and a task owner, task assignee, and for the task object and store the same in the task 20object database as in claim 1. Crusson also teaches identification codes and dates (Crusson: [“user IDs” or identification codes 0090 and dates 0186])
Although Crusson teaches work chat room functions, it does not explicitly teach a project due date.
Urban teaches:
A project due date (Urban: [a project due date 0166])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the work chat room functions of Crusson with a project due date of Urban as they are analogous art along with the current invention which solve problems with work chat room functions, and the combination would lead to an improved system of the work chat room functions of businesses which would improve the efficacy of communication of businesses as taught in [0083] of Urban.

(C) As per claim 3, Crusson teaches the work chat room processing apparatus, wherein the work progress status processing part creates the work progress status summary information in the task object is as in claim 1. Crusson also teaches phases and dates (Crusson: [“steps” or phases 0169 and dates 0186])
Although Crusson teaches work chat room functions, it does not explicitly teach a project due date and how close a function is.
Urban teaches:
A project due date (Urban: [a project due date 0166])
How close a function is (Urban: [how close a function is 0050])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the work chat room functions of Crusson with a project due date and how close a function is of Urban as they are analogous art along with the current invention which solve problems with work chat room functions, and the combination would lead to an improved system of the work chat room functions of businesses which would improve the efficacy of communication of businesses as taught in [0083] of Urban.

(D) As per claim 4, Crusson teaches the work chat room processing apparatus, wherein the work progress status processing part creates the work progress status summary information for a task object in each of the work as in claim 1. Crusson also teaches stages, plan, do, check, and act (Crusson: [“step” or stage 0169 “outline” or plan 0115 “implemented” or do 0080 check 0174 and act 0325]).

(E) As per claim 5, Crusson teaches the work chat room processing apparatus, wherein the work progress status processing part the work progress status summary information by identifying whether the status of work progress in the task object as in claim 1. Crusson also teaches supplementing and completing or not doing a task (Crusson: [“add” or supplementing 0074 and “finishes” or completing or not doing a task 0194])

(F) As per claim 6, Crusson teaches the work chat room processing apparatus, wherein, 10work chat rooms is created through the user interaction, the work processing part includes the work progress status summary information for the task objects of the work chat rooms of work chat rooms as in claim 1. Crusson also teaches lists of specific elements (Crusson: [lists of specific elements 0125])

(G) As per claim 7, Crusson teaches the work chat room processing apparatus, wherein the work 15processing part the work progress status summary information for the task's in the task object is as in claim 1. Crusson also teaches visualization, phases and dates (Crusson: [“graphic” or visualization 0130 and “steps” or phases 0169 and dates 0186])
Although Crusson teaches work chat room functions, it does not explicitly teach a project due date and how close a function is.
Urban teaches:
A project due date (Urban: [a project due date 0166])
How close a function is (Urban: [how close a function is 0050])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the work chat room functions of Crusson with a project due date and how close a function is of Urban as they are analogous art along with the current invention which solve problems with work chat room functions, and the combination would lead to an improved system of the work chat room functions of businesses which would improve the efficacy of communication of businesses as taught in [0083] of Urban.

(H) As per claim 8, Crusson teaches the work chat room processing apparatus, wherein, once the list of task objects is created, the work processing part includes the work 20progress status summary information in the task objects by the status of work progress as in claim 1. Crusson also teaches user interaction, lists and classification (Crusson: [user interaction 0148 lists 0125 and “groups” or classification 0090])

(I) As per claim 9, Crusson teaches the work chat room processing apparatus, wherein the work processing part includes the work progress status summary information in the task objects by task assignee for each status of work progress as in claim 1. Crusson also teaches user interaction, lists and classification (Crusson: [user interaction 0148 lists 0125 and “groups” or classification 0090])

(J) As per claim 10, Crusson teaches the work chat room processing apparatus, wherein, once the work chat room is set up, the work processing part includes the work progress status summary information in the status of the work chat room which the task 5objects by the status of work progress as in claim 1. Crusson also teaches user interaction and classification (Crusson: [user interaction 0148 and “groups” or classification 0090])

(K) As per claim 11, Crusson teaches the work chat room processing apparatus, wherein the work processing part a task object message in the message thread of the work chat room if the status of work progress of the task object as in claim 1. Crusson also teaches visualization and completing (Crusson: [“graphic” or visualization 0130 and completing 0194])

(L) As per claim 12, Crusson teaches the work chat room processing apparatus, wherein the work processing part for a particular task object message in the message thread of the work chat room and then includes work progress status summary information for the task object in the task object message status of the particular task object 15message as in claim 1. Crusson also teaches user interaction and receiving information (Crusson: [user interaction 0148 and receiving information 0174])

Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170185212 A1
METHOD AND APPARATUS FOR PROCESSING TOUCH EVENTS
JEONG; Hyesoon et al.
US 20170011344 A1
METHOD OF MANAGING STRATEGY-MAP EXECUTABLE BY COMPUTER, SERVER PERFORMING THE SAME AND STORAGE MEDIA STORING THE SAME
CHOI; Jae Ho
US 20160224939 A1
SYSTEMS AND METHODS FOR MANAGING TASKS
Chen; Pehong et al.
US 20160132222 A1
APPARATUS AND METHOD FOR USING BLANK AREA IN SCREEN
YOO; Nagyeom et al.
US 20160110677 A1
SYSTEMS AND TECHNIQUES FOR ENSURING THE INTEGRITY OF ENTERPRISE ASSET MANAGEMENT DATA
Aynsley-Hartwell; Peter et al.
US 20160026960 A1
METHOD FOR MANAGING KNOWLEDGE WITHIN AN ORGANIZATION
Carnahan; Timothy
US 20140349627 A1
DISPLAYING A GROUP MESSAGE
CHOI; Bokun et al.
US 20110208822 A1
Method and system for customized, contextual, dynamic and unified communication, zero click advertisement and prospective customers search engine
Rathod; Yogesh Chunilal
US 20080279202 A1
Integrated Gateway for Distributed Home Network and Software Framework Structure for the Same
Choi; Hyun Woo et al.
US 20080091782 A1
Method and system for delegating and managing tasks over instant messenger
Jakobson; Gabriel


9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        9/27/2022

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683